DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to applicant’s filing on 5 August 2021.
Claims 1 – 12 are pending.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 August 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected for the following reason:
Page 5, lines 3 – 6 of the specification states “the lower peripheral edge 224 and the outermost peripheral edge 222 are preferably distanced from each other so as to prevent the inclined surface 221 from deformation and from interference with the tubular wall 11”; however, fig. 8 shows the lower peripheral edge 224 as a corner of the outermost peripheral edge 222 (shown in fig. 3) wherein the lower peripheral edge 224 and the outermost peripheral edge 222 are not distanced from each other but instead defined the same edge on the flange 22.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 7 are objected because of the following informalities:
Regarding claim 1, lines 5 – 6, the limitation, “the inclined surface contact with at least one projection”, should read, “the inclined surface contacts with at least one projection” to correct a grammatical error.
Regarding claim 7, line 2, the limitation, “a distance”, should read, “the distance”, to refer to the previously recited limitation, “a distance”, in claim 1, line 8.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 – 10 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 9, line 1, and claim 12, line 9, the limitation, “a concave”, is indefinite because the term, “concave”, is an adjective wherein an adjective is “a word … serving as a modifier of a noun” – Merriam Webster dictionary; however, the limitation does not indicate the noun or claim element/structure the adjective, “concave”, modifies.  For the purpose of compact prosecution, the examiner interprets the limitation, “a concave”, to mean “a concave surface”.  Please note, since claim 10 depends upon claim 9, claim 10 is likewise rejected under 35 USC §112(b) for indefiniteness.

Regarding claim 12, lines 5 – 6, the limitation, “the contact position and a distance between the outermost peripheral edge is from 0.75 mm to 2.5 mm”, is indefinite because it is ambiguous what claim elements are the endpoints that define the distance.  For the purpose of compact prosecution, the examiner interprets the limitation, “the contact position and a distance between the outermost peripheral edge is from 0.75 mm to 2.5 mm”, to mean “a distance between the contact position and the outermost peripheral edge is from 0.75 mm to 2.5 mm”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Chen (US 2015/0336255 A1).
[AltContent: connector][AltContent: textbox (A’)][AltContent: connector]
[AltContent: textbox (B’)]

Regarding claim 1, Chen discloses an impact tool head (10, fig. 3), configured to be disposed on a front end of an impact tool (20, fig. 3), the impact tool head including: a rod body (A, A’, annotated figs. 3, 4) and a flange (13, fig. 3) radially protruding from the rod body, the flange including an inclined surface (B, annotated figs. 3, 4) facing toward the front end and an outermost peripheral edge (C, annotated fig. 4), a contact position (position D on the inclined surface B; annotated fig. 4; Annotated fig. 4 shows an embodiment having a ball-shaped member of a stuck member 28 contacting the inclined surface B at a contact position D) being defined as a position where the inclined surface contacts with at least one projection of the impact tool; wherein each of the at least one projection is a ball member, as viewed in the axial direction, a ratio of a distance between the contact position and the outermost peripheral edge to a radius of the at least one projection is between 0.1 and 0.6 (Please note, the invention is directed towards “an impact tool head” that is “configured to be disposed on a front end of an impact tool” – claim 1, thus the impact tool and the at least one projection of the impact tool is not part of the claimed invention.  The examiner interprets the limitation, “wherein each of the at least one projection is a ball member [of the impact tool], as viewed in the axial direction, a ratio of a distance between the contact position and the outermost peripheral edge to a radius of the at least one projection is between 0.1 and 0.6”, as functional language wherein the examiner deems the inclined surface B of the impact tool head 10 is fully capable of being used in conjunction with the at least one projection or ball member of the impact tool such that a ratio of a distance between the contact position D and the outermost peripheral edge C to a radius of the at least one projection or ball member is between 0.1 and 0.6).

Regarding claim 5, Chen discloses the inclined surface (B, annotated figs. 3, 4) is a convex surface or a concave surface (Figs. 3, 4 shows the inclined surface B as a concave surface).

Regarding claim 6, Chen discloses the inclined surface and the at least one projection are in point contact (Please note, the invention is directed towards “an impact tool head” that is “configured to be disposed on a front end of an impact tool” – claim 1, thus the impact tool and the at least one projection of the impact tool is not part of the claimed invention.  The examiner interprets the limitation, “the inclined surface and the at least one projection are in point contact”, as functional language wherein the examiner deems the impact tool head 10 is fully capable of being used in conjunction with the at least one projection or ball member of the impact tool such that the inclined surface B and the at least one projection or ball member are in point contact).

Regarding claim 7, Chen discloses the ball member has a diameter from 6 mm to 10 mm, and a distance between the contact position and the outermost peripheral edge is from 0.75 mm to 2.5 mm (Please note, the invention is directed towards “an impact tool head” that is “configured to be disposed on a front end of an impact tool” – claim 1, thus the impact tool and the at least one projection of the impact tool is not part of the claimed invention.  The examiner interprets the limitation, “the ball member has a diameter from 6 mm to 10 mm, and a distance between the contact position and the outermost peripheral edge is from 0.75 mm to 2.5 mm”, as functional language wherein the examiner deems the impact tool head 10 is fully capable of being used in conjunction with the at least one projection or ball member of the impact tool having a diameter for 6 mm to 10 mm such that a distance between the contact position D and the outermost peripheral edge C is from 0.75 mm to 2.5 mm).

Regarding claim 11, Chen discloses as viewed in the axial direction, at least one third of the at least one projection overlaps the inclined surface (Please note, the invention is directed towards “an impact tool head” that is “configured to be disposed on a front end of an impact tool” – claim 1, thus the impact tool and the at least one projection of the impact tool is not part of the claimed invention.  The examiner interprets the limitation, “as viewed in the axial direction, at least one third of the at least one projection overlaps the inclined surface”, as functional language wherein the examiner deems the impact tool head 10 is fully capable of being used in conjunction with the at least one projection or ball member of the impact tool such that the at least one projection or ball member overlaps the inclined surface B by at least one third as viewed in the axial direction of the impact tool head 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2015/0336255 A1).


Regarding claim 9, Chen discloses the invention as recited in claim 1.
Chen discloses a concave surface (F, annotated fig. 4) between the rod body (A, annotated fig. 4) and the inclined surface (B, annotated fig. 4).
Chen does not explicitly discloses the concave surface has a radius of curvature less than or equal to 5 mm.
Sonmez, in the publication, “Optimal Shape Design of Shoulder Fillets for Flat and Round Bars under Various Loadings”, describes in the first two paragraphs under the heading, “Introduction”, that fillets having a concave surface with a radius of curvature are commonly used in mechanical parts to provide smooth transition in regions where there is a sudden change in cross-section as in the case of shoulders or flanges wherein these shoulders or flanges lead to an increase in local stress levels.  Sonmez further describes that the usual practice in machine design is to use a circular profile for fillets wherein a larger reduction ratio, D/d, or a smaller radius of curvature of the fillet, r, results in a higher stress concentration; however, in many cases, choosing a large radius of curvature may not be possible because of space limitations or existence of a nearby mechanical part.  Fig. 1 of Sonmez shows an example of a fillet or concave surface having a radius of curvature r, between a rod body X and a shoulder or flange Y.  Thus, the radius of curvature is a result-effective variable which achieves a recognized result of decreasing the stress concentration between the rod body and the flange wherein space limitations or existence of nearby mechanical parts must be considered in properly dimensioning the radius of curvature of the concave surface of the fillet.  Please note, Sonmez describes that providing a fillet or a concave surface having a radius of curvature is a usual practice in machine design thus one having ordinary skill in the art would be able to optimize the radius of curvature of the concave surface of the impact tool head (i.e., by using fig. 1 of Sonmez or by using finite-element calculations discussed in Sonmez) with respect to the space limitations or the existence of nearby mechanical parts, such as the at least one projection or ball member of the impact tool, to find the radius of curvature that best reduces the stress concentration between the rod body and the flange of the impact tool head and would have had a reasonable expectation of success to formulate the claimed range. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the concave surface has a radius of curvature less than or equal to 5 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. Please note that in the instant application, page 5, lines 15 - 16, applicant discloses “a concave 225 between the rod body 21 and the inclined surface 221, and the concave 225 has a radius of curvature less than or equal to 5 mm” to provide “a short path for efficient force transmission.”  However, this does not demonstrate a criticality or unexpected result of the claimed range but an expected result of how force is transmitted through a shouldered round bar having a fillet.
.
Regarding claim 10, Chen discloses the invention as recited in claim 9.
Chen further discloses an abutting surface (E, annotated fig. 4) between the rod body (A’, annotated fig. 4) and a side (B’, annotated fig. 4) of the flange (13, fig. 4) opposite to the inclined surface (B, annotated fig. 4), wherein the abutting surface is configured to be abutted against the impact tool and has a radius of curvature which is larger than the radius of curvature of the concave surface (F, annotated fig. 4) (as shown in annotated fig. 4).

[AltContent: textbox (α)]Claims 2 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2015/0336255 A1), in view of Pillars (US 2006/0283615 A1).




Regarding claim 2, Chen discloses the invention as recited in claim 1.
Chen further discloses a reference plane (G, annotated fig. 4) is defined as passing through the outermost peripheral edge (C, annotated fig. 4) and perpendicular to the axial direction (H, annotated fig. 4), and an included angle (α, annotated fig. 4) between a line (I, annotated fig. 4) which is from the contact position (D, annotated fig. 4) to the outermost peripheral edge (C) and the reference plane (G). 
Chen does not explicitly disclose the included angle is between 25 and 65 degrees.
Pillars teaches an included angle between 25 and 65 degrees ([0021] describes a cone angle β between 40 and 90 degrees.  Please note, the cone angle β refers to an angle between a line in the axial direction of a work tool 20 and a line which is from the upper peripheral edge and the outermost peripheral edge of the contact surface 106, thus the included angle α would be the complementary angle of the cone angle β.  That is, the included angle α would be 0 to 50 degrees (see Examiner’s Derivation of the Included Angle of Pillars) wherein a portion of this included angle range of 0 to 50 degrees, specifically 25 to 50 degrees, is within the claimed range of 25 to 65 degrees).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the included angle, as disclosed by Chen, with an included angle between 25 and 65 degrees, as taught by Pillars, with the motivation to provide a cone angle and an included angle of an inclined or contact surface so that when the impact tool head is impacted by the impact tool, the forward motion of the impact tool head is effectively stopped by contact with the inclined surface and the at least one projection of the impact tool while reducing stress on the impact tool head at the change of cross-section of the rod body and the flange of the impact tool head.  Moreover, while Chen discloses an included angle, Chen is silent as any dimensions of the included angle, thus one having ordinary skill in the art would look to Pillars to use the range of cone angles and included angles to construct and make use of the invention of Chen.

Regarding claim 3, Chen, as modified by Pillars, discloses the invention as recited in claim 2.
The modified Chen discloses the included angle (Chen – β, annotated fig. 4) is 45 degrees (Pillars – [0021] describes a cone angle β between 40 and 90 degrees wherein the included angle α would be the complementary angle of the cone angle β. That is, the included angle α would be 0 to 50 degrees. This included angle range of 0 to 50 degrees comprises the claimed included angle of 45 degrees).

Regarding claim 4, Chen discloses the invention as recited in claim 1.
Chen does not explicitly discloses the inclined surface is a flat surface, and the flat surface has a slope between 0.5 and 3.0.
However, Pillars teaches an inclined surface (106, fig. 3) is a flat surface, and the flat surface has a slope between 0.5 and 3.0 (Pillars – [0021] describes a cone angle β between 40 and 90 degrees wherein the included angle α would be the complementary angle of the cone angle β.  That is, the included angle α would be 0 to 50 degrees. This included angle range of 0 to 50 degrees comprises the included angle α of 45 degrees wherein the included angle α of 45 degrees would give the flat surface 106 a slope of 1 wherein a slope of 1 is within the claimed range of 0.5 – 3.0).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the inclined surface, as disclosed by Chen, with an inclined surface is a flat surface, and the flat surface has a slope between 0.5 and 3.0, as taught by Pillars, with the motivation to provide a cone angle and an included angle of an inclined or contact surface so that when the impact tool head is impacted by the impact tool, the forward motion of the impact tool head is effectively stopped by contact with the inclined surface and the at least one projection of the impact tool while reducing stress on the impact tool head at the change of cross-section of the rod body and the flange of the impact tool head.  Moreover, while Chen discloses an included angle, Chen is silent as any dimensions of the slope of the inclined surface, thus one having ordinary skill in the art would look to Pillars to use the range of cone angles and included angles to construct and make use of the invention of Chen.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2015/0336255 A1), in view of Pillars (US 2006/0283615 A1), in view of AirTek (http://www.airtekltd.com/ajax_4.htm).

Regarding claim 8, Chen discloses the invention as recited in claim 1.
Chen further discloses the inclined surface (B, annotated fig. 4) includes an upper peripheral edge (J, annotated fig. 4).
Chen does not explicitly disclose a distance between the upper peripheral edge and the outermost peripheral edge is from 1.5 mm to 5.0 mm.
However, AirTek teaches a flange having a specified diameter and a rod body having a specified diameter (Annotated fig. 1 shows a flange K having a diameter of 19 mm and a rod body L having a diameter of 13 mm wherein a distance between the outermost edge of the flange L to the rod body L is 3 mm (                
                    D
                    i
                    s
                    t
                    a
                    n
                    c
                    e
                    =
                     
                    
                        
                            1
                        
                        
                            2
                        
                    
                    
                        
                            19
                            m
                            m
                            -
                            13
                            m
                            m
                        
                    
                
            ).  One having ordinary skill in the art would recognize that with the incorporation of the teachings of Air Tek with the invention of the modified Chen, given the distance between the outermost edge of the flange L to the rod body L of 3 mm as disclosed by AirTek and a maximum included angle of 50 degrees and a corresponding cone angle of 40 degrees as disclosed by Pillars, a distance between the upper peripheral edge and the outermost peripheral edge would be 4.667 mm as calculated by the Sine Rule.  Furthermore, given the distance between the outermost edge of the flange L to the rod body L of 3 mm as disclosed by AirTek and a minimum included angle of 1 degree and a corresponding cone angle of 89 degrees as disclosed by Pillars, a distance between the upper peripheral edge and the outermost peripheral edge would be 3 mm as calculated by the Sine Rule.  Thus, the range of distances between the upper peripheral edge and the outermost peripheral edge is between 3 mm and 4.667 mm wherein this range of distance of 3 mm to 4.667 mm is within the claimed range of 1.5 mm to 5.0 mm).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the inclined surface, as disclosed by the modified Chen, with a flange having a diameter and a rod body having a diameter, as taught by AirTek, with the motivation to dimension the diameter of the flange and the diameter of the rod body so as the impact tool head can be used in a specific tool, such as a 0.401 turn type tool.
[AltContent: arrow][AltContent: textbox (C)]


Regarding claim 12, Chen discloses the hardness of the at least one projection is greater than the hardness of the flange (Please note, the invention is directed towards “an impact tool head” that is “configured to be disposed on a front end of an impact tool” – claim 1, thus the impact tool and the at least one projection of the impact tool is not part of the claimed invention.  The examiner interprets the limitation, “the hardness of the at least one projection is greater than the hardness of the flange”, as functional language wherein the examiner deems the impact tool head 10 is fully capable of being used in conjunction with the at least one projection or ball member of the impact tool having the hardness of the at least one projection or ball member greater than the hardness of the flange); the inclined surface and the at least one projection are in point contact (Please note, the invention is directed towards “an impact tool head” that is “configured to be disposed on a front end of an impact tool” – claim 1, thus the impact tool and the at least one projection of the impact tool is not part of the claimed invention.  The examiner interprets the limitation, “the inclined surface and the at least one projection are in point contact”, as functional language wherein the examiner deems the impact tool head 10 is fully capable of being used in conjunction with the at least one projection or ball member of the impact tool such that the inclined surface B and the at least one projection are in point contact); the ball member has a diameter from 6 mm to 10 mm; a distance between the contact position and the outermost peripheral edge is from 0.75 mm to 2.5 mm (Please note, the invention is directed towards “an impact tool head” that is “configured to be disposed on a front end of an impact tool” – claim 1, thus the impact tool and the at least one projection of the impact tool is not part of the claimed invention.  The examiner interprets the limitation, “the ball member a diameter from 6 mm to 10 mm, and a distance between the contact position and the outermost peripheral edge is from 0.75 mm to 2.5 mm”, as functional language wherein the examiner deems the impact tool head 10 is fully capable of being used in conjunction with the at least one projection or ball member of the impact tool having a diameter for 6 mm to 10 mm such that a distance between the contact position D and the outermost peripheral edge C is from 0.75 mm to 2.5 mm); the inclined surface (B, annotated fig. 4) includes an upper peripheral edge (J, annotated fig. 4) and a lower peripheral edge (M, annotated fig. 4), and a distance between the lower peripheral edge and the contact position is less than or equal to 0.75 mm (Please note, the invention is directed towards “an impact tool head” that is  “configured to be disposed on a front end of an impact tool” – claim 1, thus the impact tool and the at least one projection of the impact tool is not part of the claimed invention.  The examiner interprets the limitation, “a distance between the lower peripheral edge and the contact position is less than or equal to 0.75 mm”, as functional language wherein the examiner deems the impact tool head 10 is fully capable of being used in conjunction with the at least one projection or ball member of the impact tool such that a distance between the lower peripheral edge and the contact position is less than or equal to 0.75 mm); as viewed in the axial direction, at least one third of the at least one projection overlaps the inclined surface (Please note, the invention is directed towards “an impact tool head” that is  “configured to be disposed on a front end of an impact tool” – claim 1, thus the impact tool and the at least one projection of the impact tool is not part of the claimed invention.  The examiner interprets the limitation, “as viewed in the axial direction, at least one third of the at least one projection overlaps the inclined surface”, as functional language wherein the examiner deems the impact tool head 10 is fully capable of being used in conjunction with the at least one projection or ball member of the impact tool such that the at least one projection or ball member overlaps the inclined surface B by at least one third as viewed in the axial direction of the impact tool head 10); an abutting surface (E, annotated fig. 4) between the rod body (A’, annotated fig. 4) and a side (B’, annotated fig. 4) of the flange (13, fig. 4) opposite to the inclined surface (B, annotated fig. 4), a concave surface (F, annotated fig. 4) between the rod body (A, annotated fig. 4) and the inclined surface (B, annotated fig. 4), the abutting surface is configured to be abutted against the impact tool and has a radius of curvature which is larger than the radius of curvature of the concave surface (as shown in annotated fig. 4). 
Chen does not explicitly disclose the concave surface has a radius of curvature less than or equal to 5 mm.
Sonmez, in the publication, “Optimal Shape Design of Shoulder Fillets for Flat and Round Bars under Various Loadings”, describes in the first two paragraphs under the heading, “Introduction”, that fillets having a concave surface with a radius of curvature are commonly used in mechanical parts to provide smooth transition in regions where there is a sudden change in cross-section as in the case of shoulders or flanges wherein these shoulders or flanges lead to an increase in local stress levels.  Sonmez further describes that the usual practice in machine design is to use a circular profile for fillets wherein a larger reduction ratio, D/d, or a smaller radius of curvature of the fillet, r, results in a higher stress concentration; however, in many cases, choosing a large radius of curvature may not be possible because of space limitations or existence of a nearby mechanical part.  Fig. 1 of Sonmez shows an example of a fillet or concave surface having a radius of curvature r, between a rod body X and a shoulder or flange Y.  Thus, the radius of curvature is a result-effective variable which achieves a recognized result of decreasing the stress concentration between the rod body and the flange wherein space limitations or existence of nearby mechanical parts must be considered in properly dimensioning the radius of curvature of the concave surface of the fillet.  Please note, Sonmez describes that providing a fillet or a concave surface having a radius of curvature is a usual practice in machine design thus one having ordinary skill in the art would be able to optimize the radius of curvature of the concave surface of the impact tool head (i.e., by using fig. 1 of Sonmez or by using finite-element calculations discussed in Sonmez) with respect to the space limitations or the existence of nearby mechanical parts, such as the at least one projection or ball member of the impact tool, to find the radius of curvature that best reduces the stress concentration between the rod body and the flange of the impact tool head and would have had a reasonable expectation of success to formulate the claimed range. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the concave surface has a radius of curvature less than or equal to 5 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. Please note that in the instant application, page 5, lines 15 - 16, applicant discloses “a concave 225 between the rod body 21 and the inclined surface 221, and the concave 225 has a radius of curvature less than or equal to 5 mm” to provide “a short path for efficient force transmission.”  However, this does not demonstrate a criticality or unexpected result of the claimed range but an expected result of how force is transmitted through a shouldered round bar having a fillet.

Chen does not explicitly disclose the inclined surface is a flat surface, and the flat surface has a slope between 0.5 and 3.0.
However, Pillars teaches an inclined surface (106, fig. 3) is a flat surface, and the flat surface has a slope between 0.5 and 3.0 (Pillars – [0021] describes a cone angle β between 40 and 90 degrees wherein the included angle α would be the complementary angle of the cone angle β.  That is, the included angle α would be 0 to 50 degrees. This included angle range of 0 to 50 degrees comprises the included angle α of 45 degrees wherein the included angle α of 45 degrees would give the flat surface 106 a slope of 1 wherein a slope of 1 is within the claimed range of 0.5 – 3.0).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the inclined surface, as disclosed by Chen, with an inclined surface is a flat surface, and the flat surface has a slope between 0.5 and 3.0, as taught by Pillars, with the motivation to provide a cone angle and an included angle of an inclined or contact surface so that when the impact tool head is impacted by the impact tool, the forward motion of the impact tool head is effectively stopped by contact with the inclined surface and the at least one projection of the impact tool while reducing stress on the impact tool head at the change of cross-section of the rod body and the flange of the impact tool head.  Moreover, while Chen discloses an included angle, Chen is silent as any dimensions of the slope of the inclined surface, thus one having ordinary skill in the art would be motivated to use the range of cone angles and included angles of Pillars to construct and make use of the invention of Chen.

The modified Chen does not explicitly disclose a distance between the upper peripheral edge and the outermost peripheral edge is from 1.5 mm to 5.0 mm;  a diametric dimension of the flange is 1.3 to 1.8 times a diametric dimension of the rod body.
However, AirTek teaches a flange having a specified diameter and a rod body  having a specified diameter wherein a diametric dimension of the flange is 1.3 to 1.8 times a diametric dimension of the rod body (Annotated fig. 1 shows a flange K having a diameter of 19 mm and a rod body L having a diameter of 13 mm wherein the diameter of the flange K is 1.46 times the diameter of the rod body L wherein 1.46 is within the claimed range of 1.3 – 1.8.  Moreover, annotated fig. 1 further shows a distance between the outermost edge of the flange L to the rod body L is 3 mm (                
                    D
                    i
                    s
                    t
                    a
                    n
                    c
                    e
                    =
                     
                    
                        
                            1
                        
                        
                            2
                        
                    
                    
                        
                            19
                            m
                            m
                            -
                            13
                            m
                            m
                        
                    
                
            ).  One having ordinary skill in the art would recognize that with the incorporation of the teachings of Air Tek with the invention of the modified Chen, given the distance between the outermost edge of the flange L to the rod body L of 3 mm as disclosed by AirTek and a maximum included angle of 50 degrees and a corresponding cone angle of 40 degrees as disclosed by Pillars, a distance between the upper peripheral edge and the outermost peripheral edge would be 4.667 mm as calculated by the Sine Rule.  Furthermore, given the distance between the outermost edge of the flange L to the rod body L of 3 mm as disclosed by AirTek and a minimum included angle of 1 degree and a corresponding cone angle of 89 degrees as disclosed by Pillars, a distance between the upper peripheral edge and the outermost peripheral edge would be 3 mm as calculated by the Sine Rule.  Thus, the range of distances between the upper peripheral edge and the outermost peripheral edge is between 3 mm and 4.667 mm wherein this range of distance of 3 mm to 4.667 mm is within the claimed range of 1.5 mm to 5.0 mm).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the inclined surface, as disclosed by the modified Chen, with a flange having a diameter and a rod body having a diameter, as taught by AirTek, with the motivation to dimension the diameter of the flange and the diameter of the rod body so as the impact tool head can be used in a specific tool, such as a 0.401 turn type tool.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        17 December 2022